           Case 1:17-vv-01046-UNJ Document 50 Filed 08/24/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1046V
                                       Filed: July 28, 2020
                                         UNPUBLISHED


    ROBERT WILLIAMS,                                          Special Master Horner

                         Petitioner,
    v.                                                        Ruling for Entitlement; Table Injury;
                                                              Pneumococcal vaccine (PCV13);
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On August 3, 2017, petitioner filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that as a result of a
pneumococcal (“PCV13”) vaccination that he received on February 16, 2016, he
suffered a left Shoulder Injury Related to Vaccine Administration (“SIRVA”). (ECF No.
1.) On April 1, 2020, I issued a Findings of Fact, concluding that petitioner experienced
onset of shoulder pain within 48 hours of receiving his vaccination.
        On July 24, 2020, respondent filed an amended Rule 4(c) report in which he
“requests that the special master issue a ruling based on the existing record regarding
petitioner’s entitlement to compensation.” (ECF No. 47, p. 2.) Specifically, respondent
stated that in light of the special master’s finding of fact regarding petitioner’s onset of
left shoulder pain, “respondent advises that he will not defend the case on other


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
         Case 1:17-vv-01046-UNJ Document 50 Filed 08/24/20 Page 2 of 2




grounds during further proceedings before the Office of Special Masters.” (Id.)
Additionally, respondent reserves his right to a potential appeal of the Findings of Fact
ruling and “maintains that a finding of entitlement to compensation cannot be sustained
if the Findings of Fact are vacated or overturned on appeal.” (Id. at n.2.)

       In view of Respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.


IT IS SO ORDERED.

                                                s/Daniel T. Horner
                                                Daniel T. Horner
                                                Special Master




                                            2
